78 F.3d 592
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Josefa Dolores CASTRO de MENDOZA;  Angel MartinMendoza-Sandoval, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70200.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 5, 1996.

Before:  PREGERSON, CANBY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Josefa Dolores Castro de Mendoza and Angel Martin Mendoza-Sandoval ("the Mendozas"), both natives and citizens of Nicaragua, petition for review of the decision of the Board of Immigration Appeals ("BIA") dismissing their appeal of the Immigration Judge's ("IJ") denial of their requests for asylum and withholding of deportation under sections 208(a) and 243(h) of the Immigration and Nationality Act, 8 U.S.C. §§ 1158(a), 1253(h).   We have jurisdiction pursuant to 8 U.S.C. § 1105a(a) and deny the petition for review.


3
The Mendozas contend that the BIA's decision is not supported by substantial evidence and that the BIA failed to issue a reasoned opinion and to consider the entire record.   This contention lacks merit.


4
Contrary to the Mendozas' contention, "[if] it is clear to us that [the BIA] gave individualized consideration to the particular case, but chose to use the IJ's words rather than its own, this is sufficient."  Alaelua v. INS, 45 F.3d 1379, 1382 (9th Cir.1995).   Here, after an independent review of the record, the BIA found that the IJ "considered all of the facts and evidence presented, under the proper legal standards" and then expressly adopted "the decision of the immigration judge as [its] own."   It is clear to this court that the BIA "gave individualized consideration to the particular case."   See id.   After a review of the record, we deny the petition because the evidence presented by the Mendozas would not compel a reasonable factfinder to find the requisite fear of persecution.  See Shirazi-Parsa v. INS, 14 F.3d 1424, 1427 (9th Cir.1994).


5
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3